BASKIN, Judge.
We find no abuse of discretion in the trial court’s refusal to permit the Villas of Key West to deduct from appellee’s security deposit expenses the Villas incurred in transferring the liquor license appellee allowed to become delinquent. The trial court had previously ordered appellee to do all things necessary to effectuate the license transfer in a judgment that was never appealed. Its subsequent rulings denying the Villas’ Motion to Tax Costs and entering a post-judgment order in favor of appellee are within the contemplation of the original judgment. In the absence of either a pleading requesting reimbursement or a motion for rehearing directed to the original judgment, we do not dispute the court’s interpretation of its *864own order. We find no error in the court’s refusal to grant costs which were not requested by appropriate pleadings.
Affirmed.